UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 01-4780
KEITH DEMOND INGRAM,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
           Joseph F. Anderson, Jr., Chief District Judge.
                             (CR-00-783)

                       Submitted: August 15, 2002

                       Decided: August 30, 2002

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Russell D. Ghent, LEATHERWOOD, WALKER, TODD & MANN,
P.C., Greenville, South Carolina, for Appellant. J. Preston Strom, Jr.,
United States Attorney, Marshall Prince, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.
2                     UNITED STATES v. INGRAM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Keith Demond Ingram appeals his convictions for armed robbery
in violation of 18 U.S.C. § 1951(a) (2000); using, carrying, brandish-
ing, and possessing a firearm during a crime of violence in violation
of 18 U.S.C. § 924(c)(1) (2000); and unlawful possession of a firearm
in violation of 18 U.S.C. § 922(g) (2000). Ingram was sentenced as
an armed career criminal. He received a 240 month sentence for
armed robbery, an 84 month sentence for possession of a firearm dur-
ing a crime of violence, and an 18 month sentence for unlawful pos-
session of a firearm. The sentences were imposed consecutively and
totaled a 342 month term of imprisonment.

   Prior to trial, Ingram filed a suppression motion, claiming the
police officer who stopped the car in which he was an occupant had
no reasonable suspicion or probable cause to stop the vehicle. The
district court denied the motion. After careful review of the record,
we agree with the district court’s decision. Under the facts of this
case, the officer possessed reasonable suspicion to stop the vehicle
that quickly developed into probable cause. See United States v. Hen-
sley, 469 U.S. 221, 229 (1985); United States v. Moore, 817 F.2d
1105, 1107 (4th Cir. 1987).

   Ingram also claims the prosecutor’s comment during trial concern-
ing his post-arrest silence warranted a mistrial. We find that the
court’s curative instruction provided a sufficient remedy for the pros-
ecutor’s isolated remark. See Williams v. Zahradnick, 632 F.2d 353,
361-62 (4th Cir. 1980).

   Ingram also claims the district court should have considered South
Carolina’s constitutional provisions in ruling on his suppression
motion, attacks the sufficiency of the evidence used to prove he pos-
sessed a firearm, and argues he should have been subject to state pros-
                      UNITED STATES v. INGRAM                      3
ecution only. We reject these claims as meritless. We grant Ingram’s
motion to file a supplemental pro se brief but reject the arguments
raised therein.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED